 

Exhibit 10.9

 

Amendment No. 2 to Rick F. Oricchio’s Employment Agreement

 

This Amendment No. 2 (the “Amendment”), dated as of August 3, 2016 (the
“Effective Date”), is between Overseas Shipholding Group, Inc. (the “Company”)
and Rick F. Oricchio (the “Executive”).

 

WHEREAS, the Company and the Executive have entered into an employment
agreement, dated December 19, 2014 and as amended as of March 30, 2016 (the
“Employment Agreement”).

 

WHEREAS, the Company and the Executive wish to amend the Employment Agreement in
accordance with Section 13(c) thereof.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

 

10.Section 3(d) is hereby amended to remove any reference to Section 6(a).

 

11.Section 6(a) of the Employment Agreement is hereby deleted in its entirety
and is replaced with the following:

 

(a)Without Cause or for Good Reason

 

In the event of the Executive’s Separation from Service due to termination by
the Company without Cause or by the Executive for Good Reason, the Company shall
pay or provide to the Executive the amounts or benefits described in paragraphs
(A), (B), (C) and (D) below at the times specified below, and, except for (x)
any vested benefits under any tax-qualified pension plans of the Company and (y)
continuation of health insurance benefits on the terms and to the extent
required by COBRA or such other analogous legislation as may be applicable to
the Executive, the Company shall have no additional obligations under this
Agreement.

 

(A)     Accrued Payments. Within thirty (30) days following the Date of
Separation from Service, (w) any Base Salary earned by the Executive but not
paid through the Date of Separation from Service; (x) any Annual Bonus earned by
the Executive but not paid through the Date of Separation from Service; (y) the
Executive’s accrued but unused vacation pay through the Date of Separation from
Service; and (z) any Business Expenses not reimbursed as of the Date of
Separation from Service (the amounts described in (w) through (z), together, the
“Accrued Payments”);

 

(B)     Salary Continuation; Anniversary Bonus. Salary continuation payments
paid in accordance with the Company’s standard payroll practices at the same
rate as the Executive’s then-current annual Base Salary for a period of 12
months measured from the day of the Executive’s Date of Separation from Service
(such period, the “Severance Period” and such payments, the “Salary Continuation
Payments”), provided that the initial Salary Continuation Payment shall be made
on the first payroll date following the expiration of the Release Period (as
defined below) and shall include the Salary Continuation Payments that would
have been otherwise due prior thereto. In addition, Executive shall receive, in
a single lump sum within thirty (30) days following the Date of Separation from
Service, a pro-rata portion of the Anniversary Bonus for the year in which the
Date of Separation from Service occurs, if any, calculated from the first day of
such year up to the Date of Separation from Service.

 

  1

 

  

(C)     Separation Payment. In accordance with the Company's standard payroll
practices, a lump sum payment in the amount set forth below opposite the year in
which the Date of Separation from Service occurs (the “Separation Payment” and
together with the Salary Continuation Payments, the “Severance Benefits”),
provided that the Separation Payment shall be made on the first payroll date
following the expiration of the Release Period (as defined below):

 

Year  Separation Payment  2016  $1,012,499  2017  $1,170,833  2018  $1,091,666 
2019 and beyond  $950,000 

 

(D)     Vesting of Equity Awards. All (i) Option Shares, (ii) RSUs and (iii)
other equity-based grants or cash in lieu of grants, in the case of (ii) and
(iii) that vest solely based upon the continued provision of services and
without regard to any performance criteria, in any case granted to the Executive
and outstanding and to the extent not otherwise vested, shall be vested as of
the Date of Separation from Service in the event of termination of the Executive
without Cause or by the Executive for Good Reason, or by reason of death or
Disability (the “Accelerated Vesting”).

 

12.Section 6(d) of the Employment Agreement is hereby deleted in its entirety
and is replaced with the following:

 

(g)Release

 

Notwithstanding anything to the contrary in this Agreement, the Severance
Benefits shall be paid to the Executive subject to the condition that (i) the
Executive has delivered to the Company an executed copy of a waiver and general
release of claims (the “Release”) in a form acceptable to the Company, and that
such Release has become effective, enforceable and irrevocable in accordance
with its terms, not later than 30 days after the Date of Separation from Service
(the “Release Period”) and (ii) the Executive complies with the covenants set
forth in Section 8 of this Agreement (the “Restrictive Covenants”). In the event
that the thirtieth day after the Date of Separation from Service occurs in the
calendar year following the year that includes the Date of Separation from
Service, no Severance Benefits that constitute deferred compensation subject to
Section 409A of the Internal Revenue Code shall be paid until the first day of
the calendar year following the year that includes the Date of Separation from
Service, and any Severance Benefits that would otherwise have been paid prior to
such date shall be paid as soon as practical after such date.

 

10.Except as provided herein, the terms and conditions of the Employment
Agreement shall remain in full force and effect.

 

11.This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.

 

  2

 

  

[Signature Page Follows]

 

IN WITNESS WHEREOF, the parties have executed this Amendment to the Employment
Agreement as of the date first written above.

 

  Rick F. Oricchio                     Overseas Shipholding Group, Inc.        
            Name:                     Title:  

 

Signature Page to Amendment No. 2

 

  3

